Citation Nr: 0532756	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-20 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected coronary artery disease (CAD), residuals of 
coronary artery bypass graft and angioplasty with stent 
implementation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from October 1963 to 
November 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the RO, which denied 
the veteran's claim.

In June 2005, the veteran testified at a hearing before the 
undersigned, which took place at the RO.  Also on appeal was 
the issue of entitlement to a total disability evaluation 
based on individual unemployability (TDIU).  The veteran 
withdrew his appeal with respect to that issue at his June 
2005 hearing.

The veteran appears to be seeking secondary service 
connection for an anxiety disorder.  As this issue has not 
been procedurally developed, the Board is REFERRING it to the 
RO for initial adjudication.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDING OF FACT

The veteran's service-connected CAD is manifested by a 
workload of 7 METs which results in dyspnea, fatigue, angina, 
dizziness, and/or syncope.  




CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 30 
percent, but no higher, for the veteran's service-connected 
coronary artery disease (CAD), residuals of coronary artery 
bypass graft and angioplasty with stent implementation, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.104, Diagnostic Code 7005-7017 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introduction

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: private medical treatment records dated from June 2002 to 
August 2004; VA medical examination reports dated in June 
2000 and December 2002; and the veteran's June 2005 hearing 
testimony.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board will focus on the most salient 
and relevant evidence, but the veteran must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected CAD has been rated 10 percent 
disabling by the RO under the provisions of Diagnostic Code 
7005-7017.  38 C.F.R. § 4.104.  

Under Diagnostic Code 7005, which pertains to coronary artery 
disease, a 10 percent evaluation is assigned when there is 
evidence of documented coronary artery disease resulting in a 
workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or continuous medication is required.  A 30 percent 
evaluation is assigned when a workload of 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted when there is more than one episode of congestive 
heart failure in the past year, or a workload of 3 METs but 
not greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent evaluation is assigned when there is chronic 
congestive heart failure, or a workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7005.

Under Diagnostic Code 7017, coronary artery bypass surgery 
with hypertension and left ventricular hypertrophy is rated 
as follows: A 100 percent rating is warranted for three 
months following hospital admission for surgery.  Thereafter, 
the criteria for a 100, 60, 30, or 10 percent rating are the 
same as those discussed above under Diagnostic Code 7005.  38 
C.F.R. § 4.104, Diagnostic Code 7017.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2).

The June 2000 VA medical examination report reflects a 
diagnosis of arterial hypertension with CAD, status-post 
open-heart surgery and triple coronary artery bypass grafting 
and angioplasty with stenting times two with METs 8.1.

On December 2002 VA medical examination report, the examiner 
noted a completely normal electrocardiogram except for sinus 
bradycardia, which was secondary to the beta-blocking drug 
the veteran was taking.  The examination did not reveal that 
the heart was starved of blood as would be expected with 
narrow coronary arteries.  There was no evidence or history 
of an actual transmural or subendocardial myocardial 
infarction.  The examiner observed a scar on the distal left 
leg where the saphenous veins were harvested for the 
veteran's coronary artery bypass grafting.  The veteran, 
according to the examiner, was employable in a sedentary-type 
job, contrary to his assertions.

After the VA examination was conducted, private medical 
evidence was received which, in part, described the veteran's 
CAD as "severe" and noted that he had severely occluded, 
small coronary arteries with widespread disease.  

In April 2003, the December 2002 VA examiner completed an 
addendum to the examination report.  At that time, the 
examiner stated that it was not possible to provide METs 
without treadmill testing.  However, he estimated that the 
veteran's METs were greater than 10 based on normal 
Persantine stress test conducted by outside physicians.

In August 2004, a baseline electrocardiogram (ECG) was 
normal.  Total METs achieved was seven.  The veteran 
complained of shortness of breath and dizziness.  

The veteran testified at his June 2005 hearing that his 
arteries were shrunken and shriveled and that further vein 
grafts, for that reason, could not be undertaken.  He was not 
a candidate for further surgery.  He indicated, however, that 
a heart transplant was suggested.  

Applying the evidence to the rating criteria, the Board finds 
that a 30 percent evaluation is warranted under Diagnostic 
Code 7005.  In August 2004, the veteran complained of such 
symptoms as dizziness, and 7 METs were achieved.  Thus, 
although the ECG was normal, the veteran meets the other 
criteria for a 30 percent evaluation under Diagnostic Code 
7005, and a 30 percent evaluation under this provision is 
granted.  38 C.F.R. § 4.104, Diagnostic Code 7005.  The Board 
notes that this is not contrary to the information provided 
by the VA examiner, since that physician only estimated METs, 
and the results of 7 METs were based on a treadmill test and 
are therefore more reliable than an estimation.

Although the veteran has indicated that he was seeking a 30 
percent evaluation only, the Board observes that a 60 percent 
evaluation would not be warranted herein in any event.  See 
AB v. Brown, 6 Vet.App. 35, 39 (1993) (a claimant may limit a 
claim or appeal to the issue of entitlement to a particular 
disability rating which is less than the maximum disability 
rating allowed by law).  A 60 percent evaluation would entail 
more than one episode of congestive heart failure in the past 
year, or a workload of 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  The foregoing is not apparent 
from the record.  The evidence does not suggest heart failure 
in the past year, and the veteran has achieved a workload of 
greater than 5 METs.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), and 
resolved any reasonable doubt in the veteran's favor by 
granting him the 30 percent rating.  

Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), was signed into law.  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  VCAA also contains provisions 
regarding the scope of notice to which those seeking VA 
benefits are entitled.  38 U.S.C.A. § 5103.  

The Board finds that VA has satisfied its duties to the 
veteran under VCAA regarding the issue of an increased rating 
for his service-connected CAD.

Given the favorable action taken herein and given the fact 
that at his June 2005 hearing before the undersigned, he 
indicated that he would be satisfied with the grant of a 30 
percent evaluation for CAD, the Board concludes that VA has 
fulfilled any development duties under VCAA.  Any defect in 
this regard must be considered harmless.  

Moreover, the Board notes that it need not engage in a 
lengthy discussion of VCAA compliance because, as the full 
benefit sought herein has been granted, such a discussion 
must be deemed superfluous.  VA is not required to act in 
cases where such action would serve no useful purpose.  See 
Saying v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  VA has 
satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.


ORDER

An evaluation of 30 percent for the veteran's service-
connected coronary artery disease (CAD), residuals of 
coronary artery bypass graft and angioplasty with stent 
implementation, is granted subject to the law and regulations 
governing the disbursement of VA benefits.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


